United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5029                                                September Term, 2020
                                                                      1:19-cv-01340-ABJ
                                                      Filed On: October 13, 2020
Stephen Durr,

              Appellant

       v.

Department of the Army and Office of the
Attorney General,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson, Tatel, and Katsas, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and the supplement thereto filed by
appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of
the foregoing, the petition for writ of mandamus, the motion for summary reversal, and
the supplements thereto, it is

       ORDERED AND ADJUDGED that the petition for writ of mandamus and the
motion for summary reversal be denied, and the district court’s orders, filed January 30,
2020, and July 29, 2020, be affirmed. The district court correctly dismissed appellant’s
complaint for lack of subject matter jurisdiction because under the Tucker Act, the Court
of Federal Claims has exclusive jurisdiction over a claim against the United States for a
monetary award exceeding $10,000. See Palacios v. Spencer, 906 F.3d 124, 126-27
(D.C. Cir. 2018). Additionally, appellant has not shown that the district court abused its
discretion in denying appellant’s motion for reconsideration. See Peyton v. DiMario,
287 F.3d 1121, 1125 (D.C. Cir. 2002); Smalls v. United States, 471 F.3d 186, 191 (D.C.
Cir. 2006). Finally, to the extent appellant seeks mandamus relief from this court, he
has not shown that he has a clear and indisputable right to such relief. See In re Khadr,
823 F.3d 92, 97 (D.C. Cir. 2016).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5029                                                September Term, 2020

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2